DETAILED ACTION

Status of Claims
Amendment filed June 16, 2022 is acknowledged.   
Claims 4-5, 11-12, and 15-20 have been cancelled by the applicant.
Claims 1-3, 6-10, 13-14, and 21-22 are pending. 
Claims 1 and 8 have been amended.    
Claims 21-22 have been added.
Claims 1-3, 6-10, 13-14, and 21-22 are examined below.
Claims 1-3, 6-10, 13-14, and 21-22 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive. 

Applicant argues:
As shown in FIGS. 3-5 of Hurwitz and as disclosed in column 9, lines 40-43, of Hurwitz, "[t]he grid of interconnect frames may be a polymer grid of 40 interconnect frames 22 with embedded copper vias 24 as shown in FIG. 3, or a ceramic grid of interconnect frames 28 with embedded copper vias 24 as shown in FIG. 4." Hurwitz further discloses in column 9, lines 61-64, that "[w]ith reference to FIG. 4, where the grid of interconnect frames 28 is ceramic, it may be a monolithic ceramic support structure that is cofired with in-built conductive vias 24 of gold, copper or tungsten, for example."
However, there is no disclosure or suggestion in the cited portions of Hurwitz of "the framing member extending from each through-hole of the plurality of through-holes to each adjacent through-hole of the plurality of through-holes" as recited by claim 1. Indeed, the frames 22/28 of Hurwitz are not shown or described as extending ''from each through-hole of the plurality of through-holes to each adjacent through-hole of the plurality of through-holes" as recited by claim 1. Instead, as shown in FIGS. 3-5 of Hurwitz, vias 24 are embedded in the frames 22/28 between the cavities 25. Frames 22/28 with embedded vias 24 as shown in FIGS. 3-5 of Hurwitz, do not "extend from each through-hole of the plurality of through-holes to each adjacent through-hole of the plurality of through-holes" as recited by claim 1.

However, the claim language “framing member” neither requires nor precludes the inclusion of embedded vias therein.  Thus, applicant’s argument is not relevant, and thus not persuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each die has an active surface and at least one integrated circuit region” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 8, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the single material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Nowhere prior in the claim are the terms “single” or “material” used such that one of ordinary skill in the art would recognize how “the single material” relates to the device.  For the purposes of examination, “the single material” will be interpreted as “a single material of the framing member.”

The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “about” will be granted no patentable weight.

The term “about” in claim 10 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “about” will be granted no patentable weight.

Claim 8 recites the limitation "the single material" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Nowhere prior in the claim are the terms “single” or “material” used such that one of ordinary skill in the art would recognize how “the single material” relates to the device.  For the purposes of examination, “the single material” will be interpreted as “a single material of the framing member.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-8, 10, 13, 14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurwitz et al. of record (US 9,374,059).

Regarding claim 1, Hurwitz teaches a method of manufacturing a semiconductor device, comprising: 
providing a framing member (Figures 3-5: 22 or 28), wherein the framing member has a top surface (top of 22 or 28), a bottom surface (bottom of 22 or 28) and a plurality of through-holes extending therethrough from the top surface to the bottom surface (column 10, lines 33-36; column 5, lines 19-20; column 6, lines 13-15; column 7, lines 35-40), the framing member extending from each through-hole of the plurality of through-holes to each adjacent through-hole of the plurality of through holes (column 7, lines 35-40), wherein the framing member has a coefficient of thermal expansion (CTE) that is in a range from 2 to 10 ppm/K (column 3, lines 23-24), wherein the single material is a material selected from a group consisting of glass, ceramic, sapphire and quartz (see Claim Rejections - 35 USC § 112 above; column 3, lines 23-24);
adhering the bottom surface of the framing member to a supporting surface of a carrier substrate (26),
adhering a plurality of dies (20i) to the supporting surface of the carrier substrate within respective through-holes of the framing member (Figure 4), such that each die is surrounded by the respective through-hole with a continuous space between each die and the respective through-hole (Figures 3-5), wherein each die has an active surface (Official Notice is taken that the die has an active surface) and at least one integrated circuit region (Official Notice is taken that the die utilized in RF technology typically utilizes an integrated circuit region on the die);
encapsulating the framing member and the plurality of dies within an encapsulant (30) to form a multi-die encapsulated layer, wherein the continuous space between each die and the respective through-hole is filled by the encapsulant (Figure 5);
removing the carrier substrate from the multi-die encapsulated layer (Figure 7);
forming a redistribution layer (RDL) on the dies of the multi-die encapsulated layer to form a multi-die panel (Figure 14); and
dicing the multi-die panel to obtain separate semiconductor devices, wherein each die remains surrounded by the respective through-hole and at least a portion of the framing member corresponding to the respective through-hole after the dicing (2q; column 5, lines 19-20; column 6, lines 13-15; column 12, lines 47-50; column 14, lines 11-18).

Regarding claim 3, Hurwitz teaches the plurality of dies each have a CTE of about 3 ppm/K: 
the expression
“the plurality of dies each have a CTE of about 3 ppm/K”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 6, Hurwitz teaches each of the plurality of dies comprises silicon (Official Notice is taken that the semiconductor die 20i comprises silicon).

Regarding claim 7, Hurwitz teaches the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon because the expression
“the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 8, Hurwitz teaches a method of manufacturing a semiconductor device, comprising:
providing a framing member (Figures 3-5: 22 or 28), wherein the framing member has a top surface (top of 22 or 28) and a bottom surface (bottom of 22 or 28) and at least a first through-hole and a second through-hole extending therethrough from the top surface to the bottom surface (column 10, lines 33-36; column 5, lines 19-20; column 6, lines 13-15; column 7, lines 35-40), the framing member extending from the first through-hole to the second through-hole (column 7, lines 35-40), wherein the framing member has a coefficient of thermal expansion (CTE) that is in a range from 2 to 10 ppm/K (column 3, lines 23-24), wherein the single material is a material selected from a group consisting of glass, ceramic, sapphire and quartz (see Claim Rejections - 35 USC § 112 above; column 3, lines 23-24);
adhering the bottom surface of the framing member to a supporting surface of a carrier substrate (26);
adhering first and second dies (20i) to the supporting surface of the carrier substrate within respective first and second through-holes of the framing member (Figure 4), such that the first die is surrounded by the first through-hole with a first continuous space between the first die and the first through-hole (Figures 3-5) and such that the second die is surrounded by the second through-hole with a second continuous space between the second die and the second through-hole (Figures 3-5), wherein each of the first and second dies has a respective active surface (Official Notice is taken that the die has an active surface) and at least one respective integrated circuit region (Official Notice is taken that the die utilized in RF technology typically utilizes an integrated circuit region on the die);
encapsulating the framing member and the first and second dies within an encapsulant (30) to form a multi-die encapsulated layer, wherein the first continuous space and the second continuous space are filled by the encapsulant (Figure 5);
removing the carrier substrate from the multi-die encapsulated layer (Figure 7);
forming a redistribution layer (RDL) on the first and second dies of the multi-die encapsulated layer to form in a multi-die panel (Figure 14); and
dicing the multi-die panel to obtain a first semiconductor device having the first die and a second semiconductor device having the second die, wherein the first die remains surrounded by the first through-hole and a [sic] least a first portion of the framing member corresponding to the first through-hole and the second die remains surrounded by the second through-hole and a [sic] least a second portion of the framing member corresponding to the second through-hole after the dicing (2q; column 5, lines 19-20; column 6, lines 13-15; column 12, lines 47-50; column 14, lines 11-18).

Regarding claim 10, Hurwitz teaches the first and second dies each have a CTE of about 3 ppm/K because the expression
“the first and second dies each have a CTE of about 3 ppm/K”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 13, Hurwitz teaches each of the first and second dies comprises silicon (Official Notice is taken that the semiconductor die 20i comprises silicon).

Regarding claim 14, Hurwitz teaches the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon because the expression
“the framing member has a coefficient of thermal expansion (CTE) that substantially matches the CTE of silicon”

is taken to be an inherent feature that occurs during the mode of operation of the device.  
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. 

The device, as described above, will function this way due to its physical construction.  Patentable weight can only be ascribed to the physical construction of the device, without regard for the operational mode or features inherent therein. 

Regarding claim 21, Hurwitz teaches the framing member completely fills a region defined between the top surface, the bottom surface, a first through-hole of the plurality of through-holes and a second through-hole of the plurality of through holes (Figures 3-5; column 5, lines 19-20; column 6, lines 13-15; column 12, lines 47-50; column 14, lines 11-18).

Regarding claim 22, Hurwitz teaches the framing member completely fills a region defined between the top surface, the bottom surface, the first through-hole and the second through-hole (Figures 3-5; column 5, lines 19-20; column 6, lines 13-15; column 12, lines 47-50; column 14, lines 11-18).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hurwitz as applied to claims 1 and 8 above, respectively, and further in view of Lai et al. of record (US Pub. No. 2016/0358889; hereinafter “Lai”).   

Regarding claim 2, Hurwitz teaches the method of claim 1, but does not explicitly teach that the carrier (26) has a coefficient of thermal expansion (CTE) that substantially matches a CTE of the plurality of dies.

First, official notice is taken that the die (21i) of Hurwitz comprises silicon.  Second, Hurwitz discloses the claimed invention except for an adhesive polymer tape rather than a carrier substrate with a coefficient of thermal expansion that substantially matches a CTE of the plurality of dies (for example, a carrier substrate made of the same material, such as silicon).  Lai shows that a silicon carrier wafer is an equivalent structure known in the art (paragraph 33).  Therefore, because these two carriers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a silicon carrier substrate for tape.

Regarding claim 9, Hurwitz teaches the method of claim 1, but does not explicitly teach that the carrier (26) has a coefficient of thermal expansion (CTE) that substantially matches a CTE of the first and second dies.

First, official notice is taken that the die (21i) of Hurwitz comprises silicon.  Second, Hurwitz discloses the claimed invention except for an adhesive polymer tape rather than a carrier substrate with a coefficient of thermal expansion that substantially matches a CTE of the plurality of dies (for example, a carrier substrate made of the same material, such as silicon).  Lai shows that a silicon carrier wafer is an equivalent structure known in the art (paragraph 33).  Therefore, because these two carriers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a silicon carrier substrate for tape.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        
/PHAT X CAO/Primary Examiner, Art Unit 2817